Title: From Thomas Jefferson to Chevalier d’Annemours, 29 March 1805
From: Jefferson, Thomas
To: d’Annemours, Chevalier


                  
                     Dear Sir 
                     
                     Monticello Mar. 29. 05.
                  
                  I recieved by mr Derbigny with very great pleasure your letter of Sep. 30. it was not delivered till Dec. 11. & mr Derbigny informed me you would be gone from N. Orleans before an answer could reach it. had I known of your being there, I should not have failed to drop you a line to recall our antient acquaintance. the present will go to the care of Govr. Claiborne, and is merely to express to you the continuance of my esteem, & the regret that distance & your retired situation cuts off all intercourse but that of mutual recollection. it will always give me pleasure to hear from you, & to recieve any information which your position & knolege of affairs will enable you to give. I am satisfied you will be disposed in this way to serve those among whom you are, and to enable one to do whatever would be useful or agreeable to them and to convince them we consider & wish to treat them as our brethren. Accept my affectionate salutations & assurances of constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               